Title: To Benjamin Franklin from John Paul Jones, 21 June 1780
From: Jones, John Paul
To: Franklin, Benjamin


Sir.
L’Orient June 21st. 1780
I was detained at Versailles forty hours from the time of my arrival, and was then informed by M de Genet that an express had been sent from Court with the necessary orders to the Kings Officers at L’Orient respecting Captain Landais and the Alliance. I found myself here early yesterday morning fifty four hours after leaving Versailles. The Alliance had the Evening and Night before been warped and towed from the Road of L’Orient to Port Louis and no Express from Court had arrived here, M. de Thevenard the Commandant however made every necessary preparation to stop the Alliance as appears by the inclosed document on the Subject. He had even sent his orders in the Evening before I was aware to fire on the Alliance and sink her to the bottom if they attempted to approach and pass the barrier that had been made across the Entrance of the Port. Had I even remained Silent an hour longer the dreadful work would have been done.— Your Humanity will I know Justify the part I acted in preventing a scene that would have rendered me miserable for the rest of my life.— The Alliance has this Morning been warped and towed through the Rocks and is now at Anchor without between Port Louis & Groa. In this situation I at Noon sent out Lieutenant Dale with a letter to Captain Landais whereof the within is a Copy.— When Lieutenant Dale returns I will render you an Account of the event.—
Yesterday Morning the within letter was brought me from Mr. Lee, tho’ I had never even hinted that his Opinion or advice would be acceptable. He has however pulled off the Masque, and I am Convinced is not a little disapointed that his Operations have not produced Blood-shed between the subjects of France and America, Poor Man.
Yesterday every thing that Perswasion or threatning could effect was attempted. I sent on board the inclosed letter to Captain Parke of the Marines with copies of yours of the 16th. to Captain Landais and to the Officers and People of the Alliance and an Extract of the agreeable part of your letter to me of the 12th. respecting money matters & ca. and I added a Postscript desiring an answer or a personal interview, and assuring them that they would on returning to their duty be done strict Justice with respect to their Interest in a few days, and all my influence should be exerted to obtain their excuse for the past.— The letter was delivered but I have as yet received no answer.— M de Thevenard on his part sent the deputy of M: Sweighauser on board with your letters under his own cover to Captain Landais and to the Officers and Men of the Alliance. The one was delivered to Captain Landais the’ other to the Lieutenant Degge.— M De Thevenard also sent on board an Officer with the Kings order to arrest Captain Landais who refused to surrender himself.— Mr Lee and his party pretend to Justify their measures because they say you did not put Captain Landais under Arrest,— according to them you Cannot displace him however great in Crimes! If this Government does not interfere to crush that despicable party, France and America have got much to fear from it. I verily believe them to be English at the bottom of their hearts.— I am ever with the highest Esteem and most profound respect. Dear sir, Your affectionate and most humble Servt.
Jno P Jones

N.B. Mr. Dale has this moment brought me the within impertinent Note from Capt. Landais. I understand that the Alliance is to remain under Groa till the Prize Money is Paid.

 
Notation: J.P. Jones L’Orient June 21. 1780
